Citation Nr: 0630667	
Decision Date: 09/29/06    Archive Date: 10/04/06

DOCKET NO.  03-10 898	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-
Salem, North Carolina


THE ISSUES

1.  Entitlement to an initial disability evaluation in excess 
of 40 percent for a low back disability, to include residuals 
of a lumbar laminectomy and fusion.

2.  Entitlement to an initial disability evaluation in excess 
of 30 percent prior to January 14, 2004, and 40 percent from 
January 14, 2004, for residuals of a right hipbone graft.

3.  Entitlement to an initial disability evaluation in excess 
of 10 percent for right sciatica.

4.  Entitlement to an initial compensable disability 
evaluation for upper respiratory disease, variously diagnosed 
as rhinitis and sinusitis.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

D. L. Wight, Counsel


INTRODUCTION

The veteran served on active duty from March 1991 to October 
2002.

This case came before the Board of Veterans' Appeals (Board) 
on appeal of a December 2002 rating decision rendered by the 
Winston-Salem, North Carolina, Regional Office (RO) of the 
Department of Veterans Affairs (VA) that assigned initial 
disability evaluations for the veteran's low back disability, 
right hip disability, right sciatica, and upper respiratory 
disease, after granting service connection for these 
disabilities.

In April 2004, the Board remanded the case to the originating 
agency for further development.  The case has been returned 
to the Board for further appellate action.

As noted in the prior Remand, the veteran submitted a VA Form 
21-8940, Veteran's Application for Increased Compensation 
Based on Unemployability in April 2003. This matter is 
referred to the RO for further action, if required.


REMAND

While the case was in remand status, the veteran was awarded 
Social Security Administration disability benefits due to 
severe musculoskeletal impairment.  While the veteran 
submitted a copy of the September 2004 decision awarding him 
disability benefits, the records upon which the award was 
based have not been submitted.  The duty to assist requires 
that such records be obtained and associated with the claims 
folder.  

In addition, pertinent treatment records have been associated 
with the claims folder since the originating agency's most 
recent consideration of the claims.  The record does not 
reflect that the veteran has waived his right to have this 
evidence initially considered by the originating agency.  

The Board also notes that the veteran has not been provided 
all notice required by Dingess/Hartman v. Nicholson, 19 Vet. 
App. 473 (2006).

In light of these circumstances, this case is REMANDED to the 
RO or the Appeals Management Center (AMC) in Washington, DC, 
for the following actions:

1.  The RO or the AMC should obtain from 
the Social Security Administration a copy 
of the records upon which the veteran's 
award of disability benefits was based, 
and the records associated with any later 
disability determinations for the 
veteran.

2.  The appellant should be provided the 
notice required under 38 U.S.C.A. 
§ 5103(a) (West 2002) and 38 C.F.R. § 
3.159(b) (2006), to include the notice 
specified in Dingess/Hartman v. 
Nicholson, 19 Vet. App. 473 (2006) and 
notice that he should submit any 
pertinent evidence in his possession.  

3.  Then, the RO or the AMC should 
undertake appropriate development to 
obtain any pertinent evidence identified 
but not provided by the appellant.  If it 
is unsuccessful in obtaining any 
pertinent evidence identified by the 
appellant, it should so inform the 
appellant and his representative and 
request them to provide the outstanding 
evidence.

4.  The RO or the AMC should also 
undertake any other development it 
determines to be warranted.

5.  Then, the RO or the AMC should 
readjudicate the issues on appeal based 
on a de novo review of the record.  If 
the benefits sought on appeal are not 
granted to the veteran's satisfaction, 
the RO or the AMC should issue a 
supplemental statement of the case and 
afford the veteran and his representative 
an appropriate opportunity to respond.

Thereafter, subject to current appellate procedures, the case 
should be returned to the Board for further appellate 
consideration, if appropriate.  By this remand, the Board 
intimates no opinion as to any final outcome warranted.  

The veteran need take no action until he is otherwise 
notified, but he has the right to submit additional evidence 
and argument on the matters the Board has remanded.  See 
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This case must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2005).



_________________________________________________
Shane A. Durkin
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2005).


